Citation Nr: 1126780	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-36 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney failure.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for abdominal pain.

4.  Entitlement to service connection for blood clots in the neck and legs.

5.  Entitlement to service connection for pyelonephritis.

6.  Entitlement to service connection for ovarian cystic teratoma.

7.  Entitlement to service connection for hair loss.

8.  Entitlement to service connection for vocal cord dysplasia.

9.  Entitlement to service connection for Osgood-Schlatter's disease of the left knee.

10.  Entitlement to service connection for chronic ankle pain.

11.  Entitlement to an initial rating in excess of 10 percent for auricular nerve damage of the lower left jaw.

12.  Entitlement to an initial compensable rating prior to December 20, 2007, and in excess of 10 percent thereafter, for Osgood-Schlatter's disease of the right knee with patellar tendonitis.

13.  Entitlement to an initial compensable rating prior to December 20, 2007, and in excess of 10 percent thereafter, for left knee patellar tendonitis.  

14.  Entitlement to an initial compensable rating for anaphylactic reaction to antibiotics.

15.  Entitlement to an initial compensable rating for recurrent urinary tract infections (UTIs).

16.  Entitlement to an initial compensable rating for sinus pressure headaches.

17.  Entitlement to an initial compensable rating for an appendectomy scar. 

18.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).  

19.  Entitlement to an initial compensable rating for allergic rhinitis.

20.  Entitlement to an initial compensable rating for scars.

21.  Entitlement to an initial compensable rating for bilateral pes planus.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The February 2008 rating decision increased the Veteran's rating for right knee Osgood-Schlatter's disease with patellar tendonitis and left knee patellar tendonitis to 10 percent each, effective December 20, 2007.  This rating decision also noted an increased rating for her service-connected auricular nerve damage of the lower left jaw to 10 percent, effective April 19, 2006, the day after discharge from service.  

Although this was a partial grant of the benefit sought for those three issues, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an initial compensable rating for urinary tract infections is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have a current disability manifested by kidney failure attributable to her period of active duty.  

3.  The Veteran is not shown to have a low back disability attributable to her period of active duty.

4.  The Veteran is not shown to have a disability manifested by abdominal pain attributable to her period of active duty.  

5.  The Veteran is not shown to have a current disability manifested by blood clots in the neck and legs attributable to her period of active duty.

6.  The Veteran is not shown to have a current disability related to pyelonephritis attributable to her period of active duty.

7.  The Veteran is not shown to have a current disability of the ovaries attributable to her period of active duty.

8.  The Veteran is not shown to have a current disability manifested by hair loss attributable to her period of active duty.

9.  The Veteran is not shown to have a current disability manifested by vocal cord dysplasia attributable to her period of active duty.

10.  The Veteran is not shown to have Osgood-Schlatter's disease of the left knee attributable to her period of active duty.

11.  The Veteran is not shown to have a disability manifested by chronic ankle pain attributable to her period of active duty.

12.  The Veteran has moderate, incomplete paralysis of the left cranial nerve.  

13.  Since the effective date of the award of service connection, the Veteran's right knee tendonitis with Osgood-Schlatter's disease, was manifested by painful motion, but without instability or laxity, flexion limited to 30 degrees, or extension limited to 15 degrees.  

14.  Since the effective date of the award of service connection, the Veteran's left knee patellar tendonitis, was manifested by painful motion, but without instability or laxity, flexion limited to 30 degrees, or extension limited to 15 degrees.  

15.  The Veteran has no current symptoms related to anaphylactic reaction to antibiotics.

16.  The Veteran's sinus pressure headaches occur daily, but are not prostrating in nature, and there is no evidence of chronic sinusitis.  

17.  The Veteran's appendectomy scar is non-tender, not unstable, covers an area less than 144 square inches, and is productive of no functional limitation.

18.  The Veteran's GERD is manifested by pyrosis, but without persistently recurrent epigastric distress, dysphagia, and regurgitation accompanied by substernal arm or should pain.  

19.  The Veteran's allergic rhinitis is not manifested by polyps, greater than 50 percent nasal obstruction on both sides, or complete obstruction on one side.

20.  The Veteran's scars, other than the left neck scar, are non-tender, not unstable, cover an area less than 144 square inches, and are productive of no functional limitation.  

21.  The Veteran's left neck scar is painful, raised, and discolored.  

22.  The Veteran's pes planus has been manifested by subjective claims of foot pain with abnormal weight bearing.  There is no objective evidence of marked deformity, pain on manipulation and use accentuated, an indication of swelling on use, or characteristic callosities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney failure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for low back pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for abdominal pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection for blood clots in the neck and legs have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for pyelonephritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for ovarian cystic teratoma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  The criteria for service connection for hair loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  The criteria for service connection for vocal cord dysplasia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  The criteria for service connection for Osgood-Schlatter's disease of the left knee have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

10.  The criteria for service connection for bilateral ankle pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

11.  The criteria for an initial rating in excess of 10 percent rating for auricular nerve damage of the left lower jaw have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8207 (2010).

12.  The criteria for an initial 10 percent rating, but no higher, for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2010).

13.  The criteria for an initial 10 percent rating, but no higher, for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2010).

14.  The criteria for an initial compensable rating for anaphylaxis to antibiotics have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 4.118, Diagnostic Codes 7118, 7825 (2010).

15.  The criteria for an initial compensable rating for sinus pressure headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

16.  The criteria for an initial compensable rating for appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800-7806 (2010).

17.  The criteria for an initial compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114 Diagnostic Codes 7307, 7346 (2010).

18.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 6522, 6602 (2010).

19.  The criteria for an initial compensable rating for scars, other than on the left neck area, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800-7806 (2010).

20.  The criteria for an initial compensable rating for left neck scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800-7806 (2010).

21.  The criteria for an initial compensable rating for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5276 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in June 2006 and May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete her underlying claim for service connection, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the June 2006 notice.  

The Board notes that the Veteran was not provided pre-decisional notice with respect to her request for increased ratings.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in a claim for a higher initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, that further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran's underlying claim of service connection for auricular nerve damage, bilateral knee disabilities, anaphylaxis to antibiotics, sinus pressure headaches, appendectomy scar, GERD, allergic rhinitis, scars, and bilateral pes planus were granted and this is an appeal of their initial ratings.  As such, the Board finds that VA met its duty to notify the Veteran of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial June 2006 notice was given prior to the appealed AOJ decision, dated in March 2007.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, and by affording her the opportunity to give testimony before an RO hearing officer and/or the Board, even though she declined to do so.  

The Veteran has also been afforded VA medical examinations in connection with her claims.  38 C.F.R. § 3.159(c)(4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor her representative has argued otherwise.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran seeks service connection for kidney failure, low back pain, abdominal pain, blood clots, pyelonephritis, ovarian cystic teratoma, hair loss, vocal cord dysplasia, Osgood-Schlatter's disease of the left knee, and chronic bilateral ankle pain.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010);

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Kidney failure, low back disability, abdominal pain, blood clots, pyelonephritis, hair loss 

The Veteran contends that events occurring at the time of her allergic reactions to antibiotics, including kidney failure, abdominal pain, blood clots in the neck and legs, pyelonephritis, and hair loss, all warrant service connection.  

Although the Veteran was treated in service for symptoms associated with these disabilities, her discharge physical examination does not identify any residual disability associated with kidney failure, abdominal pain, blood clots, pyelonephritis, or hair loss.  Equally, the Veteran has not indicated that she has undergone post-service treatment for these claimed disabilities.  

In October 2002, the Veteran underwent treatment for an acute illness, which resulted in findings of thrombocytopenia, generalized lymphadenopathy, elevated liver function tests, pyelonephritis and cystitis.  She also had what appeared to be an allergic reaction to Levaquin, which was subsequently discontinued.  In November 2002, the Veteran was found to have a nonocclusive thrombus in the right femoral vein and thrombus in the right jugular vein.  There was no evidence of deep venous thrombosis in the arm or subclavian regions.  In November 2002, the Veteran was noted to have renal failure of unknown origin, and was also diagnosed as having herpes virus 6 syndrome with systemic illness.  Diagnostic studies, including biopsy of the left cervical lymph node, resulted in no findings of herpes virus CMV or adenovirus.  The presumptive diagnosis was infection with some viral agent.  Noted was the development of respiratory insufficiency requiring intubation, renal failure requiring temporary hemodialysis, and ventilator-associated pneumonia.  Later it was determined that the Veteran had an anaphylactic reaction to antibiotics causing further problems as noted above, and including urosepsis.

In February 2003, the Veteran sought treatment for hair loss, and this was believed to be secondary to her 2002 illness.  The physician's assistant advised the Veteran that her hair loss would eventually stop, but it may not go back to its original thickness.  

The Veteran experienced milder, but similar symptoms in May 2003 and in January 2005.  In January 2005, she also underwent an appendectomy following complaints of abdominal pain and right upper quadrant pain.  

In October 2002, she was noted to have flank pain with dehydration when she complained of low back pain.  No back disability was assessed.  In June 2003, the Veteran was treated for complaints of low back pain.  She was assessed as having a muscle strain.  As noted above, the discharge medical examination was negative for any back disability.  

In June 2006, the Veteran underwent a VA examination.  She noted that she experienced mild abdominal pain when she increased physical activity, but there was no diagnosis of any independent abdominal disability found.  

The Veteran reported low back and/or flank pain in conjunction with her claimed kidney failure.  She denied any current symptoms or treatment.  Range of motion testing revealed completely normal ranges, without pain, and without additional functional limitations.  X-ray of the lumbosacral spine revealed subtle scoliosis convex to the right, fairly maintained disc space heights, open sacroiliac joints, and normal lordosis.  The radiologist's impression was, "[e]essentially negative plain radiographic examination of the lumbosacral spine."  The examiner diagnosed the Veteran as having low back pain with a normal examination.  

Her history of renal failure and dialysis treatment following her severe anaphylactic reaction in 2002 was noted.  The examiner indicated that a couple months later, her kidney function returned to normal.  She was noted to have possibly had a anaphylaxis relapse in May 2003, but did not undergo dialysis and only reported flank pain.  The Veteran denied any current symptoms or treatment for any kidney problems.  The examiner diagnosed the Veteran as having acute kidney failure that has since resolved with normal examination findings.  

In regards to her claim of pyelonephritis, the Veteran indicated that she does not recall ever having a kidney infection or pyelonephritis.  She was noted to have a history of recurrent UTIs, which is already service connected, and a history of renal stones in 2002, but none since.  There was no evidence of acute nephritis.  He diagnosed the Veteran as having a history of pyelonephritis and urosepsis, acute condition and since resolved, with a normal examination.  

Regarding her hair loss claim, the Veteran reported 80 percent hair loss in February 2003.  This was resulting from the severe distress of the anaphylactic reaction and end organ damage.  Upon use of tar based shampoo, her condition resolved, and she currently has a full head of hair.  The examiner indicated that this was a normal examination and hair loss was not found.  

In regards to her claim of service connection for blood clots of the neck and legs, the examiner noted that the Veteran had superficial venous thrombosis from October 2002 to December 2002 because of central lines and dialysis catheters.  Her neck and left leg thromboses were treated with Coumadin for 6 months.  Since that time, this condition resolved without recurrence.  Of note, the Veteran's scars associated with these procedures are service connected.  Physical examination did not reveal any varicose veins, and her peripheral pulses were intact, and there was good capillary refill to distal upper and lower extremities without edema.  The examiner diagnosed the Veteran as having a history of blood clots in the neck and legs, but noted it was an acute condition that has since resolved, and the instant examination was normal.  

The Veteran, in her substantive appeal, indicated that she did not recall being testing for blood clots or DVT during her VA examination.  In support of her request for service connection, she points to the 2002-2003 treatment with Coumadin.  She did not, however, advise that she is currently undergoing any treatment for any blood clots or DVT.  

In regards to her claim for kidney failure, the Veteran submitted a statement recollecting her 2002 treatment for kidney failure.  She did not submit evidence showing any current treatment for kidney problems.  

In her substantive appeal, the Veteran advised that she experiences sporadic pain throughout her abdomen and back.  She does not know what causes the pain, but assumes it is from her reaction to antibiotics.  

In December 2007, the Veteran underwent another VA examination.  The examiner noted the Veteran's history of acute pyelonephritis in 2002 and history of UTIs.  Also noted was a history of acute nephritis causing recurrent UTIs.  The examiner opined that there was an acute and transient problem of cystitis and pyelonephritis, and it had resolved by the discontinuation of use of antibiotics.  

Upon review of the evidence as outlined above, the Board finds that the Veteran is not entitled to service connection for kidney failure, abdominal pain, low back disability, blood clots, pyelonephritis, and hair loss as there is no evidence to show a current disability for which service connection can be granted.  Indeed, the Veteran's STRs reflect treatment for these disabilities, but they were noted to be associated with her anaphylactic reaction to antibiotics in 2002, 2003, and 2005.  The VA examination reports of record reflect that these were all acute symptoms of the anaphylaxis that resolved during service.  Further, there is no evidence reflecting a current disability or treatment for problems related to the kidneys, low back, abdomen, blood clots, or hair loss.  In fact, the only evidence of record, other than the STRs and VA examination reports, are the Veteran's statements in which she references symptoms occurring prior to discharge from service and without any evidence of residuals.  

Absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because there is no evidence of current kidney failure, abdominal pain, low back disability, blood clots, pyelonephritis, and hair loss related to the Veteran's service, service connection must be denied. 

Ovarian cystic teratoma, vocal cord dysplasia, left knee Osgood-Schlatter's disease, bilateral ankle pain

The Veteran seeks service connection for ovarian cystic teratoma, vocal cord dysplasia, left knee Osgood-Schlatter's disease, and bilateral ankle pain.  

During service, the Veteran was treated for complaints of left knee pain and bilateral ankle pain in conjunction with bilateral foot pain.  In August 2005, the Veteran was noted to have a laryngeal obstruction based upon her throat caving in during inspiration.  The physician indicated that she would need speech therapy for relaxation exercises.  In October 2005, these complaints were identified as vocal cord dysplasia.  

In April 2002, the Veteran was treated for left knee pain and diagnosed as having left patella tendonitis.  Noted was a June 2001 diagnosis of Osgood-Schlatter's disease.  In a May 2001 STR, however, the Veteran's right knee was noted to have signs of Osgood-Schlatter's disease, but the left knee was negative.  

In February 2006, the Veteran was noted to have an ovarian cyst following ultrasound related to complaints of abdominal pain.  In a June 2006 VA examination note, the examiner indicated that the in-service finding of an ovarian cyst was confusing.  He indicated that in June 2005, the Veteran complained of abdominal pain and upon ultrasound was noted to have physiologic cysts of the ovaries.  Her appendix was removed, but there was no surgical intervention necessary for the cysts.  The examiner found no disability of the ovaries.  

She reported bilateral ankle pain with its onset in 1999.  She was found to have crepitus and swelling of the ankles, but denied weakness, stiffness, heat, redness, instability, giving way, locking, fatigability, and lack of endurance.  She reported ankle pain at rest.  Physical examination revealed full range of motion in the bilateral ankles without an additional limitations upon repetitive motion.  X-rays of the bilateral ankles were negative, and the examiner diagnosed the Veteran as having chronic bilateral ankle pain with a normal examination.  

During the June 2006 VA examination, the Veteran reported sharp, intermittent left knee pain.  Of note, she is already service-connected for left knee tendonitis.  X-ray revealed normal findings in the left knee.  The right knee was noted to have a possible residual from previous Osgood-Schlatter's disease, but no notation was made regarding the left knee.  The examiner diagnosed the Veteran as having bilateral Osgood-Schlatter's disease, but opined that it was a disability that developed on the proximal tibia during childhood and was not aggravated by military service.  

Also in June 2006, the Veteran underwent a specific VA gynecological examination to determine whether she had a disability related to ovarian cystic teratoma.  The examiner noted that the Veteran did not have this claimed disability, rather it was a misentered disability.  He indicated what was shown was a physiologic cyst on the ovaries, which is a normal finding.  There were no cystectomies or oophorectomy performed.  The examiner found no gynecological disease at the present time.  

In June 2006, the Veteran underwent a VA ENT examination.  Although the examiner from the June 2006 General Medical Examination indicated that her vocal cord dysplasia claim was addressed in the ENT examination report, there is no evidence that this was addressed at all in either examination report.  

In December 2007, the Veteran underwent another VA ENT examination.  She was not found to have any speech problems, and the appearance of her larynx was normal.  The examiner found no injury to the pharynx or nasopharynx.  The Veteran had good mobility of the throat with complete glottic closure and periodic vibratory pattern.  There was no laryngeal dysfunction found.  

In December 2007, the Veteran underwent another VA examination of the knees.  She was diagnosed as having intermittent bilateral tendonitis of the knees and patellofemoral syndrome of the bilateral knees.  Upon physical examination, the examiner noted no bumps consistent with Osgood-Schlatter's disease on the left.  

Upon review of the evidence as outlined above, the Board finds that the Veteran is not entitled to service connection for ovarian cystic teratoma, vocal cord dysplasia, left knee Osgood-Schlatter's disease, and bilateral ankle pain as there is no evidence of a current disability upon which service connection may be granted.  Indeed the Veteran was treated in service for bilateral ankle pain and left knee pain.  She was also noted to have an ovarian cyst during treatment for abdominal problems.  

The evidence of record does not show and event, injury, or disease in service that has caused a current disability of the ovaries or bilateral ankles.  The Board notes here that the Veteran's left knee tendonitis is service connected, and she is receiving disability benefits for it.  She is not, however, shown to have Osgood-Schlatter's disease in the left knee.  This is confirmed by the clinical evidence of record, and the most recent VA examination report.

In regards to her claim of service connection for vocal cord dysplasia, the evidence of record does not show any current treatment for problems.  Although the Veteran did have evidence of problems following intubation in service, there was no resulting disability.  In fact, VA examinations reflect that the Veteran has no vocal cord disability at all.  

In regards to her claim of service connection for an ovarian cyst, the evidence of record does not show any current treatment for problems associated with the ovaries, and relevant VA examination reports reflect no ovary problems.  In fact, VA examinations reflect that the Veteran's in-service notation of an ovarian cystic teratoma was in error, and it was merely a physiologic cyst noticed upon treatment for abdominal pain and resulting appendectomy.  

Regarding the claim of service connection for bilateral ankle pain, the Board notes that the Veteran is not currently receiving any treatment for her bilateral ankles, and there is no pathology of the ankles current diagnosed.  The Board notes that symptoms, such as pain alone, however, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Thus, following careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for ovarian cystic teratoma, vocal cord dysplasia, left knee Osgood-Schlatter's disease, or bilateral ankle pain.  Again, absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  Id.  Also, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because there is no evidence of ovarian cystic teratoma, vocal cord dysplasia, left knee Osgood-Schlatter's disease, or bilateral ankle pain related to the Veteran's service, service connection must be denied. 

Increased rating 

The Veteran seeks increased ratings for auricular nerve damage, bilateral knee disabilities, anaphylactic reaction to antibiotics, sinus pressure headaches, appendectomy residuals, GERD, allergic rhinitis, scars, and bilateral pes planus.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2010).

Auricular nerve damage, lower left jaw

The Veteran contends that the nerve damage in her lower left jaw warrants a rating in excess of 10 percent.  

The Veteran's nerve damage has been rated 10 percent disabling pursuant to Diagnostic Code 8207 pertaining to paralysis of the seventh (facial) cranial nerve.  Complete paralysis warrants a 30 percent evaluation, severe incomplete paralysis warrants a 20 percent evaluation, and moderate incomplete paralysis warrants a 10 percent evaluation.  A Note to Diagnostic Code 8207 provides that ratings are dependent upon relative loss of innervation of facial muscles.

The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871.  "Severe" is generally defined as "of a great degree:  serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2010).

During the Veteran's June 2006 VA examination, she was noted to have scars on the left and right neck from lymph node biopsies associated with her anaphylactic reaction.  She had an infection at the jugular line site causing a venous thrombosis that required Coumadin for treatment for 6 months.  This condition resolved.  The residuals of the left lymph node biopsy include pruritis of the left neck area, intermittent pain, and facial numbness of the left lower jaw.  

Neurological testing revealed decreased dull sensation of the left lower mandible, proximal 1/3 extending to just below the left ear.  The bilateral upper and lower extremities were intact to vibratory sensation and light filament sensation.  The examiner diagnosed the Veteran as having localized great auricular nerve damage to the lower left jaw.  

In December 2007, the Veteran underwent another VA examination of the peripheral nerves.  She reported stable symptoms since its onset during service, and the area of numbness is in the left mandibular area below the left earlobe.  Upon physical examination, the Veteran was noted to have no feeling in the area of the cranial nerve V located at the tragus in the submandibular area in a transverse linear direction proximal 1/3 to the chin.  Sensory function in the right upper extremity was normal, but diminished or absent in the left upper extremity.  In the left upper extremity, sensory function was absent in terms of vibration and light touch, and decreased pain below the earlobe area.  The examiner diagnosed the Veteran as having sensory-neuropathy of the left cranial nerve V, submandibular branch causing auricular nerve damage of the lower left jaw.  Nerve dysfunction was present with paralysis, but no neuritis or neuralgia, and no significant effects on her usual occupation or activities of daily living.  

Upon careful review of the evidence of record, the Board finds that the Veteran's numbness of the left lower jaw is no more that moderate in its severity.  Symptoms have been identified as a dull sensation in the left lower mandible, but no neuritis, neuralgia, or significant effects on work or daily activities.  Further, the Veteran has not identified any outstanding medical treatment records showing treatment or complaints of left lower jaw numbness since her discharge from service.  Also, the scarring of the left lower jaw area is separately service connected and rated.  Ultimately, the Board finds that the Veteran's symptomatology most nearly approximates that associated with moderate, incomplete paralysis of the cranial nerve.  As such, a rating in excess of 10 percent is denied.  

Bilateral knee disabilities

The Veteran contends that her bilateral knee disabilities warrant initial compensable ratings, and ratings in excess of 10 percent from December 2007.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, ratings are assigned based on limited flexion of the knee.  There must be evidence of flexion limited to 45 degrees in order for a 10 rating to be assigned.  If flexion is limited to 30 degrees, a 20 percent is assigned, and if flexion is limited to 15 degrees, a 30 percent rating is assigned.  Under Diagnostic Code 5261, a 10 percent rating is assigned if extension is limited to 10 degrees, 20 percent is assigned if extension is limited to 15 degrees, and 30 percent is assigned if extension is limited to 20 degrees.  Separate ratings for both limited flexion and limited extension are allowed if the objective evidence shows a compensable level of limited motion for both directions.  See VAOPGCPREC 9-2004.

Ratings for knee disabilities may also be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence of knee impairment with recurrent subluxation or lateral instability.  Specifically, a 10 percent evaluation is assigned when the impairment due to subluxation or instability is deemed to be slight, a 20 percent evaluation is assigned when the impairment is moderate, and a 30 percent evaluation is assigned when the impairment is deemed to be severe due to recurrent subluxation or lateral instability.  It is noted that knee impairments may also be evaluated based on dislocated or removed cartilage, nonunion and/or malunion of the tibia and fibula, or the presence of genu recurvatum.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when limitation of knee motion is compensable, or under Code 5003 or 5010, when there is X-ray evidence of arthritis together with a finding of painful motion.  Diagnostic Code 5003 allows for rating disabilities of the joints by the level of limitation of motion when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  In order for a separate rating to be assigned, there must be evidence of additional disability not already considered in evaluating the disability under Diagnostic Code 5257 in order to avoid pyramiding as per 38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  The Board notes that it appears as though the Veteran's bilateral knee tendonitis with right Osgood-Schlatter's disease were rated at 10 percent disabling in each knee due to functional impairment caused by pain upon motion.  These ratings were effective, December 2007.  In accordance therewith, and in accordance with 38 C.F.R. Section 4.59, which requires consideration of painful motion, the Veteran's reports of pain have been considered in conjunction with the Board's review of the applicable diagnostic codes.

During service, the Veteran was treated for multiple complaints of bilateral knee pain.  She was assessed as having bilateral tendonitis and right Osgood-Schlatter's disease.  

In June 2006, the Veteran underwent a VA examination of the knees.  She reported intermittent bilateral knee pain, including sharp intermittent pain in the anterior knee that is nonradiating.  She had crepitus, but denied weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability and lack of endurance.  She reported pain at rest.  

Physical examination revealed right and left knee flexion to 140 degrees, and extension to 0 degrees.  There was no additional limitation of motion with repetitive movement related to pain, fatigue, incoordination, weakness or lack of endurance in either knee.  The bilateral knees were negative for edema, echymosis, erythema, and were non-tender.  The anterior and posterior drawer tests were negative, as was Lachman's and McMurray's testing.  There was no valgus or varus laxity, effusion, medial or lateral patella facet tenderness, femoral grinding, or popliteal space mass or tenderness.  The knees were neurovascularly intact distally.  

In December 2007, the Veteran underwent another VA examination of the knees.  The Veteran reported intermittent, sharp, bilateral knee pain since service.  It was nonradiating, but she was noted to have crepitus.  She denied weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, or lack of endurance.  She used over-the-counter pain killers for treatment.  The Veteran denied use of any assistive aids for walking.  There were no constitutional symptoms or incapacitating episodes of arthritis.  There were no functional limitations on walking or standing.  

The examiner noted that there was deformity in the right knee in the form of Osgood-Schlatter's disease with giving way.  There was no instability or stiffness appreciated in either knee, but pain in both.  There was right knee weakness.  

Range of motion testing revealed left and right knee flexion from 90 degrees to 140 degrees, and extension from 90 to 0 degrees.  There was no additional limitation of motion upon repetitive use.  The examiner noted no crepitation, mass behind knee, clicks/snap, grinding, instability, patellar abnormality, or meniscus abnormality in either knee.  

Given the evidence as outlined above, the Board finds that the Veteran is entitled to a 10 percent rating for each knee for the entire timeframe on appeal.  The Veteran has consistently reported painful motion from the time of separation from the military to the present due to her bilateral knee tendonitis and right knee Osgood-Schlatter's disease.  

The Board acknowledges that the Veteran has had periods when her symptoms were less severe than currently noted in the bilateral knees.  In an effort to allow for the greatest degree of stability of the disability evaluation as per 38 C.F.R. § 3.344(a), however, the Board finds that the assignment of the more favorable, 10 percent rating, as described above should be assigned for the entire period in question for both knees.

The Veteran is not, however, entitled to a rating in excess of 10 percent for either knee.  Range of motion testing in the bilateral knees is within normal limits-flexion to 140 degrees and extension to 0 degrees.  Further, there is no objective evidence of left knee instability, laxity, or recurrent subluxation.  Stability testing for both knees was within normal limits.  Although the Veteran reported giving way in the right knee, there were no objective findings of right knee laxity or recurrent subluxation to warrant a separate rating under Diagnostic Code 5257.  Absent a finding of instability in either knee, or limitation of flexion to 30 degrees or extension to 15 degrees in either knee, a rating in excess of 10 percent must be denied.  

Anaphylactic reaction to antibiotics

The Veteran contends that her anaphylactic reaction to antibiotics warrants a compensable rating.  

The Veteran's anaphylactic reaction to antibiotics was rated by analogy under Diagnostic Code 7118.  This provides a 10 percent rating for attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year.  Attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or attacks with laryngeal involvement of any duration occurring once or twice a year are rated 20 percent disabling.  A 40 percent rating is assigned for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year; or attacks with laryngeal involvement of any duration occurring more than twice a year.  38 C.F.R. § 4.104, Code 7118 (2010).

Another potentially applicable code is Diagnostic Code 7825.  Under this code applied for urticaria, a 10 percent rating is warranted where there is evidence of recurrent episodes occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics.

A 30 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period and requiring intermittent systemic immunosuppressive therapy for control.

A maximum 60 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825 (2010).

During the Veteran's June 2006 VA examination, she was noted to have had a severe anaphylactic reaction to several antibiotics.  She was first hospitalized in October 2002, and then experienced two other reactions in May 2003 and January 2005.  She is not currently undergoing treatment other than an EPI pen and medical warning tags.  She is asymptomatic.  

In her substantive appeal, the Veteran indicated that the only reason she does not have any residuals of the anaphylactic reactions is because she knows she must stay away from antibiotics.  She then described her 2002 reaction to antibiotics and her need to be intubated.  

Upon review of the evidence of record, the Board finds that the Veteran's symptoms of anaphylaxis do not warrant a compensable rating.  The objective evidence of record does not show that the Veteran currently has symptoms associated with her anaphylactic reaction to antibiotics.  Of note, service connection has been established for other residual disability associated with her October 2002 reaction to prescribed antibiotics.  The Board appreciates the Veteran's assertions that she stays away from antibiotics and that is why she does not exhibit symptoms.  As noted above, disability ratings are assigned based upon average impairment of earning capacity, thus, without current manifestations of her anaphylaxis, there is no impairment for which to be compensated.  Further, for appeals of initial ratings, the Board must look to the level of disability at the time entitlement arose, in this case, at the time the Veteran was discharged from the military.  

Simply, the Veteran does not exhibit symptoms such as attacks lasting one to seven days and occurring two to four times a year as described under Diagnostic Code 7118, nor does she have symptoms analogous to those described for urticaria such recurrent episodes occurring at least four times during the past 12-month period as described under Diagnostic Code 7825.  Absent current anaphylactic attacks caused by antibiotics, a compensable rating must be denied.  

Sinus pressure headaches and allergic rhinitis

The Veteran contends that her sinus headaches and allergic rhinitis warrant compensable ratings.  

The Veteran's sinus headaches are rated noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

The Board notes that 38 C.F.R. § 4.97, Diagnostic Code 6513 is not for application regarding the Veteran's sinus headaches.  There is no evidence that the Veteran has chronic sinusitis, nor has the Veteran contended otherwise.  As such, the Board will not include a discussion of Diagnostic Code 6513 in this increased rating analysis.  

The Veteran's allergic rhinitis is rated noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

During the Veteran's June 2006 VA examination, she reported a diagnosis of allergies in 2005.  Her treatment includes over-the-counter medication, with some improvement, but she is still bothered by constant post-nasal drip and rhinorrhea.  The examiner found no evidence of interference with breathing through her nose or purulent discharge.  She did not have evidence of chronic sinusitis or headaches, and there was no evidence of speech impairment associated with her allergies.  The Veteran's allergic attacks were noted to be constant and year round, with constant post-nasal drip and rhinorrhea.  The examiner noted that the Veteran had no periods of incapacitation, and she was able to perform all activities of daily living.  

In terms of sinus headaches, the Veteran reported flare-ups due to sinus congestion, and headaches located in the maxillary sinuses and behind the eyes.  Flare-ups were described as 7 out of 10 in terms of severity, with 10 being the most severe pain.  The headaches were characterized as throbbing pressure without functional loss, fatigue, or weakness, and usually occurred twice daily lasting from one to two hours.  There were no associated symptoms such as nausea, vomiting, aura, or prodrome.  The examiner indicated that these symptoms do not impact her employment or activities of daily living.  

Physical examination revealed less than 50 percent obstruction of the bilateral nose and clear rhinorrhea.  There was no deformity, or lesions, throat erythema/exudate, or nasal polyps found.  X-ray of the paranasal sinus was normal.  The examiner ultimately diagnosed the Veteran as having sinus pressure headaches and chronic allergic rhinitis.  

During a June 2006 ENT VA examination, the Veteran reported nasal allergies and headache behind the eyes.  She denied any treatment for sinus infections within the previous year, but reported using routine allergy medicines in the form of nasal sprays and antihistamines.  This examiner indicated that he doubted the Veteran had chronic sinusitis, but confirmed the allergic rhinitis diagnosis.  X-ray series of the sinuses was normal.  

In the November 2007 substantive appeal, the Veteran indicated that she did not have a history of "migraines" before the military, and they had their onset during her military career.  She advised that she experiences them more frequently at school and work.  The Board notes, however, that there is no clinical evidence of record to show complaints or a diagnosis of migraines.  

In December 2007, the Veteran underwent another VA examination that addressed her sinus and allergy issues.  She reported her current symptoms as including sneezing, purulent nasal discharge, and sinus pain with occasional breathing difficulty.  Upon physical examination, there was no evidence of nasal obstruction, polyps, septal deviation, permanent hypertrophy, rhinoscleroma, tissue loss, scarring, deformity, or granulomatosis.  

Based upon review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for her sinus pressure headaches.  Simply, the criteria for a 10 percent rating pursuant to Diagnostic Code 8100 have not been met.  The clinical evidence of record does not reflect headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  There is no evidence that the Veteran has sought post-service treatment for her sinus pressure headaches or that they have been identified as prostrating in nature.  The Board recognizes that during the June 2006 VA examination report, her headaches were noted to cause daily, throbbing pressure, but there was no functional loss, fatigue, or weakness.  The June 2006 VA examiner also noted that these symptoms did not cause incapacitating episodes or impact the Veteran's occupation and activities of daily living.  This evidence tends to show that her headaches were not prostrating in nature as required for a compensable rating under Diagnostic Code 8100.  Thus, an initial compensable rating for service-connected sinus pressure headaches is denied.

The Veteran is also not entitled to a compensable rating for her service-connected allergic rhinitis.  The evidence of record fails to demonstrate allergic rhinitis with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  Although the Veteran has reported post-nasal drip and difficulty breathing through her nose, the VA examinations of record do not show nasal obstruction, nasal polyps, or septal deviation.  As such, she does not meet the rating criteria for a 10 percent rating pursuant to Diagnostic Code 6522, and a compensable rating for allergic rhinitis must be denied.  

Appendectomy residuals and scars

The Veteran seeks initial compensable ratings for her appendectomy residuals and scars.  

The Board notes that the rating criteria for scars have changed, effective October 2008; however, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  Because the Veteran's claim was filed prior to October 2008, her disability is rated under the prior rating criteria for scars.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are as follows:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement, is rated 80 percent disabling.

Under Diagnostic Code 7801, scars, on other than the head, face, or neck, that are deep or caused limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 sq. cm.).  Such scars in an area or areas exceeding 12 square inches (77 sq. cm.) that are deep or that cause limited motion warrant a 20 percent evaluation.  Such scars in an area or areas exceeding 72 square inches (465 sq. cm) warrant a 30 percent rating.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2).

Under Diagnostic Code 7802, superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 sq cm), warrant a 10 percent evaluation.  Under Diagnostic Code 7803, superficial unstable scars warrant a 10 percent evaluation, and under Diagnostic Code 7804 superficial scars that are painful on examination warrant a 10 percent evaluation.  Under Diagnostic Code 7805, other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.

During the June 2006 VA examination, the examiner noted the Veteran had residual scars on the right and left side of the neck following lymph node biopsies.  She also was noted to have two scars from bone marrow biopsies of the right and left pelvis, one scar in the right upper chest from dialysis shunts, left inner thigh scar from another dialysis catheter, abdominal scar from laparoscopic appendectomy.  

Physical examination revealed a superficial scars on the right neck, 0.4 cm x 0.2 cm; abdomen umbilicus, 1.7 cm x 0.5 cm; abdomen right lower quadrant, 1 cm x 0.1 cm; abdomen left lower quadrant, 1.1 cm x 0.1 cm; left upper inner thigh, 0.1 cm x 0.1 cm; right lower back, 0.4 cm x 0.4 cm; left lower back, 0.4 cm x 0.4 cm; and right upper chest, 0.6 cm x 0.3 cm.  

The examiner noted that these scars were linear, non-tender, not depressed, there was no adherence, no type of tissue loss or other complications.  The examiner noted, however, that the scar on the left neck was non-tender, linear, without adherence, and without tissue loss, but had a 0.5 cm x 0.5 cm portion that was raised 0.2 cm.  There was no keloid formation, induration/inflammation, or other complications of this left neck scar.  

In the Veteran's substantive appeal, she indicated that she is entitled to compensation because her healthy appendix was removed during service.  She stated that doctors did not review her medical records prior to removal of her appendix.  She also indicated that she has a raised and itchy scar on her belly button.  Additionally, she stated that the scar on her neck is sometimes painful.  

The Veteran underwent another VA examination in December 2007, and the same medical history and scar measurements were noted as in the June 2006 examination report.  Physical examination revealed no tenderness on palpation, adherence to underlying tissue, results in limitation of motion or loss of function, underlying soft tissue damage, ulceration or breakdown, tissue loss, depression, disfigurement of the head, face, or neck, or induration or inflexibility.  In terms of the scar on the Veteran's left neck area, it was noted to be elevated, and lighter than her normal skin.  

Following review of the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating pursuant to Diagnostic Code 7804 for her painful scar in the left neck area, but her other scars are noncompensable.  The Veteran competently reported that the scar in her left neck area was painful, and the VA examinations revealed an elevated scar with discoloration.  The Veteran is not, however, entitled to a rating in excess of 10 percent for her left neck scar as the clinical evidence does not show visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or with two or three characteristics of disfigurement as describe above under Diagnostic Code 7800.  

As for the other scars, the evidence does not support a finding of compensable ratings.  These scars are superficial in nature, and VA examinations revealed no tenderness on palpation, adherence to underlying tissue, results in limitation of motion or loss of function, underlying soft tissue damage, ulceration or breakdown, tissue loss, depression, disfigurement of the head, face, or neck, or induration or inflexibility.  These scars also do not encompass an area or areas at least 144 square inches (929 sq cm) to warrant a 10 percent rating under Diagnostic Code 7802.  The Board appreciates the Veteran's assertion that her appendectomy scar is itchy and she should be compensated because it reminds her of what she deems to be an unnecessary surgery.  The rating criteria for scars, however, does not provide for such compensation.  Thus, a compensable rating for appendectomy residuals and scars, other than on the left neck area, is denied.  

GERD

The Veteran seeks an initial compensable rating for GERD.

The Veteran's GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  In order for a 10 percent rating to be assigned, there must be evidence of two or more of the following: recurrent epigastric distress, dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain.  For a 30 percent rating to be assigned, there must also be evidence of persistently recurrent epigastric distress productive of considerable impairment of health.

During the Veteran's June 2006 VA examination, she reported that she was initially diagnosed as having GERD in January 2005 by her ear, nose, and throat doctor.  This diagnosis was based upon redness seen in her throat.  She denied current treatment for GERD.  She denied symptoms such as dysphagia, epigastric or other pain, hematemesis or melena, reflux, regurgitation, nausea, vomiting, weight gain or loss, constipation or diarrhea, or fistula.  She did, however, report substernal pyrosis three times weekly for a few seconds.  

In her substantive appeal, the Veteran noted that she did not know she even had GERD until her doctor had pointed it out.  She noted that she experiences "episodes" four times weekly.  

In December 2007, the Veteran underwent another VA examination for her GERD.  Again, she reported not undergoing treatment for this disability.  She reported heartburn several times weekly, but denied any esophageal problems, nausea, dysphagia, regurgitation, hematemesis, or melena.  Her overall general health was noted to be fair, and she was without signs of anemia.  Her GERD diagnosis was confirmed, and it was not found to impact her occupation or activities of daily living.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for her service-connected GERD.  She does not exhibit recurrent epigastric distress, dysphagia, or regurgitation accompanied by substernal or arm or shoulder pain.  She reported, and VA examinations confirmed, that the Veteran had complaints of pyrosis, but pursuant to Diagnostic Code 7346, she must have two or more of the above-described symptoms to warrant a 10 percent rating.  Thus, an initial compensable rating for GERD is denied.  

Bilateral pes planus 

The Veteran seeks an initial compensable rating for her service-connected bilateral pes planus.  

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  A zero percent disability rating is assigned for mild pes planus, characterized by a disability where symptoms relieved by built-up shoes or arch supports.  A 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

During her June 2006 VA examination, the Veteran reported the onset of bilateral foot pain in 1999.  She reported that currently she experiences intermittent sharp pain on the plantar surface of the bilateral feet.  This pain is nonradiating.  She denied swelling, weakness, stiffness, heat, redness, instability, giving way, locking, fatigability, and lack of endurance in the feet.  She reported pain at rest, assessed as 2-3 out of 10, and upon standing or walking 5 out of 10, with 10 being the most severe pain.  The flare-ups of her foot problems occur approximately three times weekly and lasting for about two hours each time.  

Physical examination revealed no edema, echymosis, erythema, or tenderness of the bilateral feet.  Arches were non-tender, and there was no tenderness noted over the lateral and medial malleolus of either foot.  The Achilles tendons were intact and non-tender.  There were no bunions, hammer toes, claw toes, or evidence of calluses.  The bilateral feet were neurovascularly intact distally with good capillary refill and sensation to the toes.  Posture upon standing, squatting, supination, pronation, and rising on the toes/heels was normal.  Forefoot and midfoot alignment was normal.  

The examiner opined that the Veteran had normal Achilles alignment when not weight bearing, but upon weight bearing, had bilateral Achilles 5 degree valgus deformity.  This corrected itself when non-weight bearing.  X-rays of the bilateral feet reflect minimal valgus angulation at the first metatarsophalangeal joint bilaterally, but they were still within normal limits.  There was no evidence of fracture, dislocation, arthritic changes, or calcaneal spurs.  The radiologist opined that this was an "[e]ssentially negative radiographic study of both feet."  

In her substantive appeal, the Veteran indicated that she continues to experience pain in her bilateral feet.  She states that her feet swell when she is at work, and the soles of her feet and ankles become sore.  She recalled in service that she underwent physical therapy and was using orthotic supports until they caused too much pain and she stopped using them.  

In December 2007, the Veteran underwent another VA examination and again reported significant foot pain with standing or walking.  The Veteran's gait was normal, but there was evidence of abnormal weight bearing in the form of bilateral pes planus with Achilles 5 degrees valgus deformity.  There was no callus formation or skin breakdown.  The other findings were consistent with the June 2006 VA examination report.  The examiner found that the Veteran's bilateral pes planus was normal non-weight bearing, but had marked displacement with weight bearing, bilaterally.  These were not correctable with manipulation.  The examiner found no forefoot or midfoot malalignment, or pronation.  

Given the evidence as outlined above, the Board finds all reasonable doubt in the Veteran's favor and awards a 10 percent rating for her service-connected bilateral pes planus.  Indeed the Veteran was treated in service for complaints of bilateral foot pain, and reported it during the relevant VA examinations.  The Veteran reported that arch supports have not helped her bilateral foot problems, and VA examination reports reflect that the Veteran's weight bearing reflects a 5 degrees of valgus deformity.  There is, however, no evidence reflecting the weight bearing line is over or medial to the great toe or inward bowing of the Achilles tendon.  In fact, her Achilles alignment was normal when not weight bearing.  Also, there was reported pain upon manipulation and use of the feet, and these symptoms have been consistently reported by the Veteran.  The Veteran is certainly competent to so report.  

It is important to note that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In light of the 38 C.F.R. § 4.7 described above, the Board finds that the symptoms associated with the Veteran's bilateral pes planus are most analogous to those associated with a 10 percent rating pursuant to Diagnostic Code 5276.  She has indicated that arch supports/orthotics do not improve her condition and she has painful use of both feet due to her service-connected bilateral pes planus.  Also, it is clinically noted that she has marked displacement with weight bearing, bilaterally.  The Board recognizes that the Veteran's symptoms do not exactly reflect the rating criteria for a 10 percent rating, but finding all reasonable doubt in the Veteran's favor, a 10 percent rating for bilateral pes planus is awarded.  

The Veteran is not, however, entitled to a rating in excess of 10 percent for bilateral pes planus as there is no objective evidence of severe symptoms such as marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Veteran has competently complained of swelling in the feet, but this is not supported by the clinical evidence of record.  As such, a rating in excess of 10 percent is not warranted.  

Hart and extraschedular considerations

The Board has considered whether to apply staged ratings pursuant to Hart, but finds it inappropriate under the circumstances.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes that the Veteran has not required hospitalization for her service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only her symptoms but the severity of her disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.



ORDER

Service connection for kidney failure is denied.

Service connection for low back pain is denied.

Service connection for abdominal pain is denied.

Service connection for blood clots in the neck and legs is denied.

Service connection for pyelonephritis is denied.

Service connection for ovarian cystic teratoma is denied.

Service connection for hair loss is denied.

Service connection for vocal cord dysplasia is denied.

Service connection for Osgood-Schlatter's disease of the left knee is denied.

Service connection for chronic ankle pain is denied.  

A rating in excess of 10 percent for auricular nerve damage of the left lower jaw is denied.  

An initial 10 percent rating, prior to December 2007, is awarded for right knee disability, subject to the law and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent from December 2007 for a right knee disability is denied.  

An initial 10 percent rating, prior to December 2007, for left knee tendonitis is awarded, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent from December 2007 for left knee tendonitis is denied.  

An initial compensable rating for anaphylactic reaction to antibiotics is denied.  

An initial compensable rating for sinus pressure headaches is denied.

An initial compensable rating for appendectomy scar is denied.  

An initial compensable rating for GERD is denied.  

An initial compensable rating for allergic rhinitis is denied.

A 10 percent rating for scar of the left neck is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial compensable rating for scars, other than of the left neck, is denied.

An initial 10 percent rating for bilateral pes planus is granted, subject to the laws and regulations governing the award of monetary benefits. 







REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of entitlement to an initial compensable rating for recurrent UTIs.

The Board notes that there is no Diagnostic Code specifically applicable to evaluating recurrent UTIs.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  A review of the record shows that the Veteran's recurrent UTIs have been evaluated analogous to Diagnostic Code 7516 for fistulas of the bladder.  38 C.F.R. § 4.115b.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction below do not cover all symptoms resulting from genitourinary diseases, specific diagnostic codes may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

The Veteran's disability is rated as either a voiding dysfunction or urinary tract infection, whichever is predominant.  Postoperative, suprapubic cystotomy is assigned a 100 percent evaluation.  38 C.F.R. § 4.115b.

Under the criteria used to evaluate for urinary tract infections, a 10 percent evaluation is warranted when there is evidence of long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent evaluation is warranted when there is evidence of recurrent symptomatic infection requiring drainage, frequent hospitalization (greater than 2 times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

When evaluating based on voiding dysfunction, a particular condition is evaluated based on urine leakage, frequency, or obstructed voiding.  The Veteran has not contended that she has obstructed voiding or urine leakage.  In terms of voiding frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours; or awakening to void two times per night.  A 20 percent evaluation is warranted for daytime voiding interval between one and two hours; or awakening to void three to four times per night.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour; or awakening to void five or more times nightly.

In the June 2006 VA examination, the Veteran reported yearly UTIs that are successfully treated with antibiotics.  She denied current irritative voiding, current treatment, lethargy, weakness, anorexia, weight changes, voiding frequency/hesitancy, incontinence, surgery on the urinary tract, and acute nephritis.  Noted was her history of renal stones in 2002, resolved and without recurrence.  There have been no hospitalizations or treatment for malignancy related to her UTIs.  The examiner diagnosed the Veteran as having recurrent UTIs.  

In her November 2007 substantive appeal, the Veteran indicated that she has UTIs yearly, and must awaken three to four times nightly to urinate.  

The following month, she underwent another VA examination.  She denied irritation upon voiding or current treatment for UTIs.  She denied hospitalization, drainage, or treatment for UTIs within the previous 12 months.  There was no type of intensive management required.  She had no obstructed voiding, urinary tract stones, or renal dysfunction.  There was a history of acute nephritis with residual UTIs.  The examiner found no evidence of the Veteran being treated for a UTI since service.  She only noted treatments in October 2002, May 2003, and June 2003.  

It appears that the Veteran's assertion that she voids three to four times nightly was not addressed by the December 2007 VA examination report.  Further, there are no post-service treatment records evidencing any complaints or treatment of urinary frequency related to UTIs.  The Board finds that under the circumstances another VA examination would be helpful to determine the current severity of her service-connected UTIs.  The VA examiner should specifically discuss whether the Veteran experiences urinary frequency and whether this can be attributed to her UTIs.  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding medical treatment records related to the Veteran's service-connected UTIs.

2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected recurrent UTIs.  The Veteran's claims file should be made available to the examiner.  The examiner is asked to opine as to the current severity of the Veteran's recurrent UTIs.  The examiner is also asked to specifically comment on the Veteran's assertions that she must awaken three to four times nightly to urinate, and whether this claimed urinary frequency is in any way related to her service-connected recurrent UTIs.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the UTI issue, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The purpose of this REMAND is to cure an evidentiary defect and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


